DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7-8, 10-12, 14-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2020/0236524, relying on provisional applications 62/543,644, 62/543,718, 62/543,708, 62/548,266, 62/565,784 and 62/586,734) in view of Liu et al. (US 2021/0058823) and Chatterjee et al. (WO 2018/064583).
Regarding Claim 1, Ye teaches a method for allocating an uplink transmission resource, comprising:
determining uplink data transmission grant instruction duration ([0124] end of DCI), first state transition duration ([0124] scheduling delay), and duration of first uplink data transmission ([0124] the UE 102 may not be required to monitor certain DCI formats before the NPUSCH transmission is completed (for instance, the DCI format N0), while other DCI formats may need to be monitored. In some embodiments, the UE may continue monitoring the NPDCCH. For instance, for DCI format NO, in the middle of an on-going NPUSCH transmission, the scheduling delay between the end of DCI and the start of NPUSCH transmission may be large enough to allow the on-going NPUSCH transmission to be finished. Otherwise, the NPUSCH scheduled by the DCI may be transmitted in other frequency resources; [0136] The NPUSCH may be transmitted in the first valid UL subframe after the scheduling delay; [0114] The frequency and time resources for NPUSCH format 2 transmission are indicated in the DCI scheduling the corresponding NPDSCH); and
determining frequency resources based on the uplink data transmission grant instruction duration, the first state transition duration, and the duration of the first uplink data transmission ([0114] The frequency and time resources for NPUSCH format 2 transmission are indicated in the DCI scheduling the corresponding NPDSCH; [0124] the UE 102 may not be required to monitor certain DCI formats before the NPUSCH transmission is completed (for instance, the DCI format N0), while other DCI formats may need to be monitored. In some embodiments, the UE may continue monitoring the NPDCCH. For instance, for DCI format NO, in the middle of an on-going NPUSCH transmission, the scheduling delay between the end of DCI and the start of NPUSCH transmission may be large enough to allow the on-going NPUSCH transmission to be finished. Otherwise, the NPUSCH scheduled by the DCI may be transmitted in other frequency resources; [0136] The NPUSCH may be transmitted in the first valid UL subframe after the scheduling delay).
	However, Ye does not teach wherein the first state transition duration is determined based on a minimum value in one or more duration candidates specified in a protocol constraint; determining a target subcarrier, wherein the target subcarrier is an available subcarrier with a minimum difference between a start slot of uplink data transmission duration and an end slot of an allocated resource on the available subcarrier whose resource within the uplink data transmission duration is an idle resource.
In an analogous art, Liu teaches determining a target subcarrier ([0120] an RAR UL Grant used for scheduling an Msg3 NPUSCH has 15 bits, the specific content of which is as follows: [0121] uplink subcarrier interval Δf: ‘0’=3.75 kHz or ‘1’=15 kHz—1 bit [0122] allocated subcarrier indicator—6 bits [0123] scheduling delay—2 bits; [0128] The normal NPUSCH scheduling uses a downlink control information (DCI) format N0 (DCI Format N0). The specific content is as follows: [0129] distinguishing tag of format N0/N1—1 bit [0130] allocated subcarrier indicator—6 bits [0131] resource allocation—3 bits [0132] scheduling delay—2 bits), wherein the target subcarrier is an available subcarrier with a minimum difference between a start slot of uplink data transmission duration and an end slot of an allocated resource on the available subcarrier whose resource within the uplink data transmission duration is an idle resource ([0084] Candidate values of available transmission block sizes and a resource and a repetition number corresponding to each candidate value are obtained according to the allowed maximum transmission block size; [0120] an RAR UL Grant used for scheduling an Msg3 NPUSCH has 15 bits; [0128] The normal NPUSCH scheduling uses a downlink control information (DCI) format N0).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu’s method with Ye’s method so that it can perform early data transmission in a random access process, which can improve data transmission efficiency, reduce power consumption of UE and improve resource utilization (Liu [0355]).
	The combination of Ye and Liu does not teach wherein the first state transition duration is determined based on a minimum value in one or more duration candidates specified in a protocol constraint.
	In an analogous art, Chatterjee teaches wherein the first state transition duration is determined based on a minimum value in one or more duration candidates specified in a protocol constraint ([0076] the data is scheduled to provide an 8 millisecond (ms) gap between an end of a search space (SS) of the NPDCCH where the UE needs to monitor and a start of a first NPUSCH transport block (TB) scheduled by the first DCI or the second DCI carried in the search space of the NPDCCH; [0077] a scheduling delay is selected with a starting subframe of a first NPUSCH that is the first UL subframe after n+x milliseconds from the end of the NPDCCH scheduling the NPUSCH, where n is a last subframe of the first DCI and x is an integer from a set of values of a scheduling delay field in a DCI format NO, wherein the set of values for a single DCI associated with a single HARQ process is {8, 16, 32, 64}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chatterjee’s method with Ye’s method so that the uplink data can be guaranteed to be transmitted with the scheduling gap, and the required latency and efficiency of the system can also be achieved with the minimum value of the gap time. 

Regarding Claim 3, the combination of Ye, Liu and Chatterjee, specifically Ye teaches wherein if it is determined that no target subcarrier exists, the method further comprises: determining second state transition duration ([0136] Regarding the scheduling delay, one or more of the following techniques and/or other techniques may be used. In some embodiments, the scheduling delay can indicate an absolute number of subframes. The NPUSCH may be transmitted in the first valid UL subframe after the scheduling delay. In a non-limiting example, new values of the scheduling delay can be introduced. For example, to take into account the DL subframes between the UL grant and scheduled NPUSCH transmission, a larger scheduling delay can be supported); and
determining the target subcarrier based on the uplink data transmission grant instruction duration, the second state transition duration, and the duration of the first uplink data transmission ([0114] The frequency and time resources for NPUSCH format 2 transmission are indicated in the DCI scheduling the corresponding NPDSCH; [0124] the UE 102 may not be required to monitor certain DCI formats before the NPUSCH transmission is completed (for instance, the DCI format N0), while other DCI formats may need to be monitored. In some embodiments, the UE may continue monitoring the NPDCCH. For instance, for DCI format NO, in the middle of an on-going NPUSCH transmission, the scheduling delay between the end of DCI and the start of NPUSCH transmission may be large enough to allow the on-going NPUSCH transmission to be finished. Otherwise, the NPUSCH scheduled by the DCI may be transmitted in other frequency resources; [0136] The NPUSCH may be transmitted in the first valid UL subframe after the scheduling delay).

Regarding Claim 4, the combination of Ye, Liu and Chatterjee, specifically Ye teaches wherein if it is determined that no target subcarrier exists, the method further comprises: determining duration of second uplink data transmission based on a quantity of subframes of the second uplink data transmission, which is equal to a quantity of subframes of the first uplink data transmission minus 1, wherein the quantity of subframes of the first uplink data transmission is an integer greater than 1 ([0095] the uplink scheduling parameter may indicate a number of uplink subframes to be used, by the UE 102, to determine the uplink scheduling delay; [0113] An example of a TBS look up table is given below (IRU value, number of subframes, can be reduced by 1 when ITBS is increased));
determining third state transition duration representing an initial value of state transition duration ([0136] Regarding the scheduling delay, one or more of the following techniques and/or other techniques may be used. In some embodiments, the scheduling delay can indicate an absolute number of subframes. The NPUSCH may be transmitted in the first valid UL subframe after the scheduling delay. In a non-limiting example, new values of the scheduling delay can be introduced. For example, to take into account the DL subframes between the UL grant and scheduled NPUSCH transmission, a larger scheduling delay can be supported); and
determining the target subcarrier based on the uplink data transmission grant instruction duration, the third state transition duration, and the duration of the second uplink data transmission ([0114] The frequency and time resources for NPUSCH format 2 transmission are indicated in the DCI scheduling the corresponding NPDSCH; [0124] the UE 102 may not be required to monitor certain DCI formats before the NPUSCH transmission is completed (for instance, the DCI format N0), while other DCI formats may need to be monitored. In some embodiments, the UE may continue monitoring the NPDCCH. For instance, for DCI format NO, in the middle of an on-going NPUSCH transmission, the scheduling delay between the end of DCI and the start of NPUSCH transmission may be large enough to allow the on-going NPUSCH transmission to be finished. Otherwise, the NPUSCH scheduled by the DCI may be transmitted in other frequency resources; [0136] The NPUSCH may be transmitted in the first valid UL subframe after the scheduling delay).

Regarding Claim 5, the combination of Ye, Liu and Chatterjee, specifically Ye teaches wherein determining a target subcarrier based on the uplink data transmission grant instruction duration, the first state transition duration, and the duration of the first uplink data transmission ([0114] The frequency and time resources for NPUSCH format 2 transmission are indicated in the DCI scheduling the corresponding NPDSCH; [0124] the UE 102 may not be required to monitor certain DCI formats before the NPUSCH transmission is completed (for instance, the DCI format N0), while other DCI formats may need to be monitored. In some embodiments, the UE may continue monitoring the NPDCCH. For instance, for DCI format NO, in the middle of an on-going NPUSCH transmission, the scheduling delay between the end of DCI and the start of NPUSCH transmission may be large enough to allow the on-going NPUSCH transmission to be finished. Otherwise, the NPUSCH scheduled by the DCI may be transmitted in other frequency resources; [0136] The NPUSCH may be transmitted in the first valid UL subframe after the scheduling delay) comprises:
determining a quantity of available subcarriers based on the uplink data transmission grant instruction duration, the first state transition duration, and the duration of the first uplink data transmission ([0112] Resource unit (RU) is defined as X ms, wherein X=1, 2, 4 and 8 for NPUSCH with subcarrier spacing of 15 kHz for 12, 6, 3 and 1 tone, respectively, and X=32 for single-tone NPUSCH with subcarrier spacing of 3.75 kHz. A single TB can be scheduled by multiple RUs for NPUSCH; [0120] for the NPUSCH transmissions with 15 kHz subcarrier spacing, both Multi-tone (3, 6, 12 subcarriers with RU lengths 4 ms, 2 ms, 1 ms) and single tone (with RU length 8 ms) transmissions are supported as in FDD NB-IoT for all the supported TDD configurations in TDD NB-IoT); and
determining the target subcarrier from the available subcarriers ([0112] Resource unit (RU) is defined as X ms, wherein X=1, 2, 4 and 8 for NPUSCH with subcarrier spacing of 15 kHz for 12, 6, 3 and 1 tone, respectively, and X=32 for single-tone NPUSCH with subcarrier spacing of 3.75 kHz. A single TB can be scheduled by multiple RUs for NPUSCH; [0120] for the NPUSCH transmissions with 15 kHz subcarrier spacing, both Multi-tone (3, 6, 12 subcarriers with RU lengths 4 ms, 2 ms, 1 ms) and single tone (with RU length 8 ms) transmissions are supported as in FDD NB-IoT for all the supported TDD configurations in TDD NB-IoT).

Regarding Claim 7, Ye teaches wherein after the determining the target subcarrier, the method further comprises: sending an uplink data transmission grant instruction to user equipment, wherein the uplink data transmission grant instruction comprises the uplink data transmission grant instruction duration, the state transition duration, uplink data transmission duration indication information ([0095] the uplink scheduling parameter may indicate a number of uplink subframes to be used, by the UE 102, to determine the uplink scheduling delay; [0097] the uplink scheduling delay may be based on an earliest subframe after: a predetermined number of subframes has elapsed with respect to a subframe of the NPDCCH, and a window of subframes has elapsed after the predetermined number of subframes, wherein a number of uplink subframes in the window is equal to the number of uplink subframes indicated by the NPDCCH; [0136] to take into account the DL subframes between the UL grant and scheduled NPUSCH transmission, a larger scheduling delay can be supported), wherein the uplink data transmission duration indication information is used to determine the uplink data transmission duration ([0096] the number of uplink subframes (related to the end of the window as described above) may be indicated by an uplink scheduling parameter included in the NPDCCH).
However, Ye does not teach the uplink data transmission grant instruction comprises the corresponding target subcarrier.
In an analogous art, Liu teaches the uplink data transmission grant instruction comprises the corresponding target subcarrier ([0120] an RAR UL Grant used for scheduling an Msg3 NPUSCH has 15 bits, the specific content of which is as follows: [0121] uplink subcarrier interval Δf: ‘0’=3.75 kHz or ‘1’=15 kHz—1 bit [0122] allocated subcarrier indicator—6 bits [0123] scheduling delay—2 bits; [0128] The normal NPUSCH scheduling uses a downlink control information (DCI) format N0 (DCI Format N0). The specific content is as follows: [0129] distinguishing tag of format N0/N1—1 bit [0130] allocated subcarrier indicator—6 bits [0131] resource allocation—3 bits [0132] scheduling delay—2 bits).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu’s method with Ye’s method so that it can perform early data transmission in a random access process, which can improve data transmission efficiency, reduce power consumption of UE and improve resource utilization (Liu [0355]).

Regarding Claim 8, the claim is interpreted and rejected for the same reason as set forth in Claim 1, in addition to the claimed processor and a memory ([0106] an apparatus of a UE 102 may comprise memory. The memory may be configurable to store information identifying an uplink scheduling parameter. The memory may store one or more other elements and the apparatus may use them for performance of one or more operations. The apparatus may include processing circuitry, … The baseband circuitry and/or the processing circuitry may perform one or more operations described herein, including but not limited to decoding of the NPDCCH. The apparatus may include a transceiver to receive the NPDCCH. The transceiver may transmit and/or receive other blocks, messages and/or other elements).

Regarding Claim 10, the combination of Ye, Liu and Chatterjee, specifically Ye teaches wherein the determining module is configured to: determine whether the target subcarrier exists ([0136] The NPUSCH may be transmitted in the first valid UL subframe after the scheduling delay (i.e., the UL subframe is valid if the subcarrier exists for transmission)); determine second state transition duration if it is determined that no target subcarrier exists ([0136] Regarding the scheduling delay, one or more of the following techniques and/or other techniques may be used. In some embodiments, the scheduling delay can indicate an absolute number of subframes. The NPUSCH may be transmitted in the first valid UL subframe after the scheduling delay. In a non-limiting example, new values of the scheduling delay can be introduced. For example, to take into account the DL subframes between the UL grant and scheduled NPUSCH transmission, a larger scheduling delay can be supported); and determine the target subcarrier based on the uplink data transmission grant instruction duration, the second state transition duration and the duration of the first uplink data transmission ([0114] The frequency and time resources for NPUSCH format 2 transmission are indicated in the DCI scheduling the corresponding NPDSCH; [0124] the UE 102 may not be required to monitor certain DCI formats before the NPUSCH transmission is completed (for instance, the DCI format N0), while other DCI formats may need to be monitored. In some embodiments, the UE may continue monitoring the NPDCCH. For instance, for DCI format NO, in the middle of an on-going NPUSCH transmission, the scheduling delay between the end of DCI and the start of NPUSCH transmission may be large enough to allow the on-going NPUSCH transmission to be finished. Otherwise, the NPUSCH scheduled by the DCI may be transmitted in other frequency resources; [0136] The NPUSCH may be transmitted in the first valid UL subframe after the scheduling delay).

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 7.

Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 1, in addition to the claimed processor and a memory ([0108] an apparatus of a gNB 105 may comprise memory. The memory may be configurable to store at least a portion of the NPDCCH. The memory may store one or more other elements and the apparatus may use them for performance of one or more operations. The apparatus may include processing circuitry, … The baseband circuitry and/or the processing circuitry may perform one or more operations described herein, including but not limited to encoding of the NPDCCH. The apparatus may include a transceiver to transmit the NPDCCH. The transceiver may transmit and/or receive other blocks, messages and/or other elements).

Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 5.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. in view of Liu et al., Chatterjee et al. and Marinier et al. (US 2014/0056278).
	Regarding Claim 2, Ye teaches wherein determining duration of first uplink data transmission comprises determining the duration of the first uplink data transmission based on the quantity of subframes of the first uplink data transmission ([0116] One possible motivation for using such embodiments (with the 15 kHz spacing) may be that the number of valid UL subframes depends on the TDD configuration, and they are non-continuous. Thus, NPUSCH transmission with large number of subframes/NB-slots may result in large latency).
	The combination of Ye, Liu and Chatterjee does not teach wherein before determining duration of first uplink data transmission, the method further comprises determining a quantity of subframes of the first uplink data transmission according to a user buffer status report.
	In an analogous art, Marinier teaches wherein before determining duration of first uplink data transmission, the method further comprises determining a quantity of subframes of the first uplink data transmission according to a user buffer status report ([0109] If the WTRU determines that more or fewer subframes should be allocated to the subframe subset of a given serving site, the WTRU may send a message to the serving site requesting modification of the subframes assigned to the subframe subset for that serving site. … if the WTRU determines that a large amount of data (e.g., greater than a threshold) is buffered for transmission on a logical channel to be transmitted to a given serving site, the WTRU may determine to request additional subframes be added to the subframe subset associated with that serving site. The request may be transmitted to the serving site with the subframe subset to be modified and/or to a different serving site. The WTRU may transmit a buffer status report and/or an indication of the QoS for one or more (and/or all) UL radio bearers when requesting subframe subset modification. The buffer status report and/or QoS information may be sent to the network when initially requesting a subframe subset and/or periodically/intermittently in order for the network to determine whether to configure the WTRU with subframe subset(s)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Marinier’s method with Ye’s method so that the network may use the buffer status report and/or QoS information in order to configure and/or reconfigure the subframe subsets accordingly (Marinier [0109]). Thus, a more flexible and efficient system is achieved. 

	Regarding Claim 9, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in Claim 2.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. in view of Liu et al., Chatterjee et al. and Tabet et al. (US 2018/0213382).
	Regarding Claim 6, the combination of Ye, Liu and Chatterjee does not teach wherein determining that no target subcarrier exists comprises determining that the quantity of the available subcarriers is 0.
	In an analogous art, Tabet teaches wherein determining that no target subcarrier exists comprises determining that the quantity of the available subcarriers is 0 ([0121] there may be a possibility of creating gaps in the frequency domain by using zero (e.g., blank) subcarriers; [0144] Note further that it may be possible to include zero-subcarriers in the resource mapping).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Tabet’s method with Ye’s method in order to mitigate or avoid any near-far effect problems and for the robustness to extended to adjacent channel interference (Tabet [0121], [0144]).

Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shi et al. (US 2020/0287668) teaches method for improving resource efficiency in a wireless communication system.
Somichetty et al. (US 2018/0234966) teaches narrowband time-division duplex frame structure for narrowband communications.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                  

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413